MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
Complaints were filed against the Respondent before the Grievance Committee of the Supreme Court. Respondent was represented by counsel at a hearing held before a hearings panel of the Grievance Committee.
 The Grievance Committee found that the Respondent *251was hired by the administrator of the Estate of Otto Frank Petzoldt, Sr. to act as his attorney in the administration of the Petzoldt estate. The committee found that the testimony and exhibits demonstrated beyond question that the Respondent was grossly negligent at best and possibly guilty of malfeasance. They found that on numerous occasions, Respondent had failed to file timely intermediate and other reports, although frequently requested by the court to do so; that payment of claims was made, including attorney’s fees to himself, without having first obtained authorization from the court; and, that he paid sums from the estate to himself, ostensibly as premiums on a surety bond for the estate, written by a company for which Respondent then was acting as agent, but failed to timely remit such premiums to the bonding company. The Committee further found that Respondent failed to take reasonable and prompt steps to process and bring the estate to a conclusion; that over a period of many years he failed to prepare and file either federal or state income tax returns on behalf of the estate, although ordered by the court to do so; and that for a period of approximately eight years he had failed to prepare and file a Colorado state inheritance tax application.
As a result of the negligence above related, the administrator was removed by the county court and a surcharge against the administrator was entered in the approximate sum of $6,000.
The Committee found that the Respondent was also hired by the administrator to act as his attorney in the matter of the Estate of Leo Robert Petzoldt. In that matter, the Respondent failed to file timely or final reports; failed to file timely inheritance tax applications and failed to make timely distribution. As a result of Respondent’s actions, the administrator was removed by order of the court and a surcharge made against the administrator.
The Committee further found that the Respondent failed to turn over appropriate records and documents to the successor administrator and his attorney until compelled by order of court to do so. The Committee also found that it *252was the Respondent’s dereliction which caused surcharge judgments to be entered against the administrators of the two estates involved and that, although Respondent was responsible for these losses, he has failed and refused to assume responsibility for these losses or to pay the amount incurred.
The conduct of the Respondent is contrary to the high standards of honesty, justice and morality required of duly licensed attorneys and so grievous that it requires disbarment.
It is the order of this Court that the Respondent, Blair J. Lawther, be disbarred and his name be stricken from the roll of attorneys licensed to practice law in Colorado. He is further ordered to surrender his license forthwith.
Cost incurred in the action in the amount of $269.35 shall be paid to the Clerk of this Court within a period of 90 days.